PER CURIAM.
 In this action by appellant/landlord against appellee/tenant for breach of a commercial lease, the trial judge found that appellant had breached the essential terms of the lease so that appellee would have been entitled to terminate the lease had he given proper written notice. Although appellee did not give proper written notice before he terminated the lease, the trial judge found that appellee had given appellant’s property manager ample actual notice of appellant’s failure to adequately perform the covenants of the lease so as to entitle appellee to terminate. Where the failure of a landlord to perform covenants of a lease render the premises untenable for the purposes of the tenant, the tenant may abandon the premises without liability for further rent. See Rosen v. Needelman, 83 So.2d 113, 114 (Fla.1955); Masser v. London Operating Co., 106 Fla. 474, 145 So. 79, 83 (1932). The trial judge here so determined. The trial judge further found that appellant was entitled to recover one month’s rent from appellee. The trial judge obviously awarded one month’s rent in lieu of the written notice. We affirm.
CAMPBELL, A.C.J., and HALL and THREADGILL, JJ., concur.